Quillian, Judge.
"Where the information upon which an officer seeks the issuance of a search warrant comes from an informant who is not named, it is essential that sufficient facts be stated with specificity to indicate that the *374informant was reliable.” Burns v. State, 119 Ga. App. 678 (2) (168 SE2d 786). In the present case the affidavit for the search warrant only stated: "Deputy Sheriff Randy Howard stated he had information from a reliable informer that Darrell E. Courson, would be coming from Atlanta, with some acid and Marijuana or LSD, and would be driving a 1970 Torino Ford 31-2775, and would be accompanied by Michael Underwood and Richard Blair.”
Argued September 15, 1971
Decided January 26, 1972.
Myers & Parks, John R. Parks,for appellant.
As was held in Burns v. State, 119 Ga. App. 678, 683, supra: "It is not enough simply to recite that from information received from a reliable informant the affiant has come to suspect or to believe that a named person is in possession of contraband items. Nathanson v. U. S., 290 U. S. 41 (54 SC 11, 78 LE 159).” See Patterson v. State, 124 Ga. App. 465 (184 SE2d 228). The warrant having been illegally issued it was error to deny the motion to suppress.

Judgment reversed.


Jordan, P. J., and Evans, J., concur.